Case: 19-50012      Document: 00515239600         Page: 1    Date Filed: 12/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                     December 17, 2019
                                      No. 19-50012
                                                                        Lyle W. Cayce
                                                                             Clerk
MICHAEL BRUNO, as Parents/Guardians/Next Friend of R.B., a minor;
R.B., Individually, a minor; BRITTANY BRUNO, as Parents/Guardians/Next
Friend of R.B., a minor,

               Plaintiffs - Appellants

v.

NORTHSIDE INDEPENDENT SCHOOL DISTRICT,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:17-CV-1129


Before STEWART, CLEMENT, and HO, Circuit Judges.
PER CURIAM:*
       R.B., a preschool student with autism and a speech impairment,
transferred from a Florida public school to Northside Independent School
District (“NISD”) in January 2016.             Under his Individualized Education
Program (“IEP”) at his previous school, R.B. attended a full-day, “mixed”
classroom, which is a special-education classroom containing both special-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50012   Document: 00515239600     Page: 2   Date Filed: 12/17/2019



                                No. 19-50012
needs and non-disabled students, and received speech and occupational
therapy each week. He also received additional services from a private Board
Certified Behavior Analyst and occupational therapist.
     Upon enrolling at NISD, the district provided him a temporary service
plan designed to furnish R.B. with special-needs services comparable to his
Florida IEP as required by the Individuals with Disabilities Education Act, 20
U.S.C. §§ 1400, et seq. (“IDEA”). NISD placed R.B. in a half-day program in a
self-contained classroom—a classroom with only special-needs students. His
speech-language therapy services and occupational therapy services remained
the same as described in his Florida IEP.
      After this initial transfer period, NISD completed a Full Individual and
Initial Evaluation and developed a new IEP for R.B.        In completing the
evaluation and developing the new IEP, NISD consulted with R.B.’s parents
and teachers, reviewed R.B.’s tests and evaluations from his Florida school
district, and relied on evaluations from a speech pathologist, occupational
therapist, and licensed specialist in school psychology. NISD determined that
R.B. should be provided with less speech and occupational therapy than he had
received in Florida and that his classroom should be changed from a self-
contained classroom to a mixed classroom.
      On January 11, 2017, Michael and Brittany Bruno, R.B.’s parents, filed
a request for a special education due process hearing with the Texas Education
Agency. They alleged that NISD committed a substantive violation of the
IDEA by denying R.B. a free appropriate public education (“FAPE”) and
committed numerous procedural errors under the IDEA. After a three-day
evidentiary hearing, which included testimony from fifteen witnesses and
more than 800 pages of exhibits, the special education officer concluded that
NISD provided R.B. with a FAPE and did not commit procedural violations of
the IDEA. The Brunos appealed the hearing officer’s decision to the district
                                      2
    Case: 19-50012   Document: 00515239600     Page: 3   Date Filed: 12/17/2019



                                No. 19-50012
court. The district court granted judgment on the administrative record to
NISD, and the Brunos appealed to this court.
      We have reviewed the briefs, the applicable law, and relevant parts of
the record, and we have heard oral argument. The district court committed no
reversible error. The judgment is affirmed, essentially on the basis carefully
explained by the district court in its 41-page December 12, 2018 Order.




                                      3